EXHIBIT 99.6 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D UNDER THE SECURITIES EXCHANGEACT OF 1934 (Amendment No. 3) ISRAMCO, INC. (Name of issuer) Common Stock par value $.01 per share (Title of Class of Securities) (CUSIP Number) Martin Mushkin 470 Park Avenue South 2nd Floor South New York, NY 10016 212-779-4233 (Name, Address and Telephone Number of Persons Authorized to Receive Notices and Communications) November l3, 1996 (Date of Event with Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d.1(b) (3) or (4), check the following box: ☐ Check the following box if a fee is being paid with the statement: ☐ CUSIP No. 465141109 1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person Naptha Israel Petroleum Corporation Ltd. (Intentionally Omitted) 2) Check the Appropriate Box if a Member of a Group (a)☐ (b)☐ 3) SEC Use Only 4) Source of Funds WC 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ☐ 6) Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Reporting Person with 7) Sole Voting Power 14,674,225 shares 8) Shared Voting Power -0- 9) Sole Dispositive Power 14,674,225 shares Snared Dispositive Power -0- Aggregate Amount Beneficially Owned By Each Reporting Person 14,674,225 shares Check box if the Aggregate Amount in Row (11) Excludes Certain Shares ☐ Percent of Class Represented by Amount in Row (11) 46.7% Type of Reporting Person CO 2 CUSIP No. 465141109 1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person J.O.E.L. Jerusalem Oil Exploration Ltd. (Intentionally Omitted) 2) Check the Appropriate Box if a Member of a Group (a)☐ (b)☐ 3) SEC Use Only 4) Source of Funds N/A 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ☐ 6) Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Reporting Person with 7) Sole Voting Power -0- 8) Shared Voting Power -0- 9) Sole Dispositive Power -0- Snared Dispositive Power -0- Aggregate Amount Beneficially Owned By Each Reporting Person -0- Check box if the Aggregate Amount in Row (11) Excludes Certain Shares ☐ Percent of Class Represented by Amount in Row (11) N/A Type of Reporting Person CO 3 CUSIP No. 465141109 1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person Pass-Port Ltd. (Intentionally Omitted) 2) Check the Appropriate Box if a Member of a Group (a)☐ (b)☐ 3) SEC Use Only 4) Source of Funds N/A 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ☐ 6) Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Reporting Person with 7) Sole Voting Power -0- 8) Shared Voting Power -0- 9) Sole Dispositive Power -0- Snared Dispositive Power -0- Aggregate Amount Beneficially Owned By Each Reporting Person -0- Check box if the Aggregate Amount in Row (11) Excludes Certain Shares ☐ Percent of Class Represented by Amount in Row (11) N/A Type of Reporting Person CO 4 CUSIP No. 465141109 1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person Israel Credit Lines (Central) Ltd. (Intentionally Omitted) 2) Check the Appropriate Box if a Member of a Group (a)☐ (b)☐ 3) SEC Use Only 4) Source of Funds N/A 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ☐ 6) Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Reporting Person with 7) Sole Voting Power -0- 8) Shared Voting Power -0- 9) Sole Dispositive Power -0- Snared Dispositive Power -0- Aggregate Amount Beneficially Owned By Each Reporting Person -0- Check box if the Aggregate Amount in Row (11) Excludes Certain Shares ☐ Percent of Class Represented by Amount in Row (11) N/A Type of Reporting Person CO 5 CUSIP No. 465141109 1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person Israel Credit Lines Complementary Financial Services Ltd. (Intentionally Omitted) 2) Check the Appropriate Box if a Member of a Group (a)☐ (b)☐ 3) SEC Use Only 4) Source of Funds N/A 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ☐ 6) Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Reporting Person with 7) Sole Voting Power -0- 8) Shared Voting Power -0- 9) Sole Dispositive Power -0- Snared Dispositive Power -0- Aggregate Amount Beneficially Owned By Each Reporting Person -0- Check box if the Aggregate Amount in Row (11) Excludes Certain Shares ☐ Percent of Class Represented by Amount in Row (11) N/A Type of Reporting Person CO 6 CUSIP No. 465141109 1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person K.U. Limited Partnership (1995) (Intentionally Omitted) 2) Check the Appropriate Box if a Member of a Group (a)☐ (b)☐ 3) SEC Use Only 4) Source of Funds N/A 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ☐ 6) Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Reporting Person with 7) Sole Voting Power -0- 8) Shared Voting Power -0- 9) Sole Dispositive Power -0- Snared Dispositive Power -0- Aggregate Amount Beneficially Owned By Each Reporting Person -0- Check box if the Aggregate Amount in Row (11) Excludes Certain Shares ☐ Percent of Class Represented by Amount in Row (11) N/A Type of Reporting Person CO 7 CUSIP No. 465141109 1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person K.U. Integrated Holdings Ltd. (Intentionally Omitted) 2) Check the Appropriate Box if a Member of a Group (a)☐ (b)☐ 3) SEC Use Only 4) Source of Funds N/A 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ☐ 6) Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Reporting Person with 7) Sole Voting Power -0- 8) Shared Voting Power -0- 9) Sole Dispositive Power -0- Snared Dispositive Power -0- Aggregate Amount Beneficially Owned By Each Reporting Person -0- Check box if the Aggregate Amount in Row (11) Excludes Certain Shares ☐ Percent of Class Represented by Amount in Row (11) N/A Type of Reporting Person PN 8 CUSIP No. 465141109 1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person Michlol Kanot Holdings Ltd. (Intentionally Omitted) 2) Check the Appropriate Box if a Member of a Group (a)☐ (b)☐ 3) SEC Use Only 4) Source of Funds N/A 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ☐ 6) Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Reporting Person with 7) Sole Voting Power -0- 8) Shared Voting Power -0- 9) Sole Dispositive Power -0- Snared Dispositive Power -0- Aggregate Amount Beneficially Owned By Each Reporting Person -0- Check box if the Aggregate Amount in Row (11) Excludes Certain Shares ☐ Percent of Class Represented by Amount in Row (11) N/A Type of Reporting Person CO 9 CUSIP No. 465141109 1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person Carmen Assets and Investments Ltd. (Intentionally Omitted) 2) Check the Appropriate Box if a Member of a Group (a)☐ (b)☐ 3) SEC Use Only 4) Source of Funds N/A 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ☐ 6) Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Reporting Person with 7) Sole Voting Power -0- 8) Shared Voting Power -0- 9) Sole Dispositive Power -0- Snared Dispositive Power -0- Aggregate Amount Beneficially Owned By Each Reporting Person -0- Check box if the Aggregate Amount in Row (11) Excludes Certain Shares ☐ Percent of Class Represented by Amount in Row (11) N/A Type of Reporting Person CO 10 The Schedule 13D filed with the Securities and Exchange Commission (the “Commission”) on September 20, 1995, as amended by Amendment No. 1 filed with the Commission on January 20, 1996, and as amended by Amendment No. 2 filed with the Commission on or about March 27, 1996 (collectively the “Schedule 13D”) relating to the common stock, par value $.01 per share, of Isramco, Inc. are hereby amended by adding the information set forth below. All capitalized terms herein have the meaning ascribed to them in Schedule 13D. This amendment is filed by JOEL, Pass-port, Credit Lines, and Naptha Israel Petroleum Corporation Ltd. (“Naptha”). Naptha is hereby added to the Reporting Persons. Item 1. Security and Issuer. The class of equity securities to which this Schedule 13D relates is the Common Stock, par value $.01 per share, (“shares”) of Isramco, Inc., a Delaware corporation (the “Issuer”), the principal executive office of the Issuer is at 575 Madison Ave., New York, NY 10022. Item 2. Identity and Background. By agreement dated November 13, 1996, JOEL sold to Naptha all of its 9,674,225 common shares of Isramco (“shares”), all of its Class A Warrants to purchase 2.5 million common shares of Isramco, and all of its Class B Warrants to purchase 2.5 common shares of Isramco. Naptha is an 86.5% owned subsidiary of JOEL. All of the warrants, and the 340,800 shares were transferred upon execution of the agreement. The balance of the shares were to be transferred within seven days of the removal of a charge upon them held by the Israel Industrial Development Bank Ltd. The charge was removed on November 21, 1996. The consideration for the transaction was the shekel equivalent of US$10.15 million at the exchange rate of the US dollar “last known at the time of each payment” Payment of 15 million New Israeli Shekels was made upon execution of the agreement and the balance is due upon transfer of the charged shares to Naptha. The shares and warrants transferred to Naptha constitute 46.7% of the shares of Isramco. Naptha Israel Petroleum Corporation Ltd. (“Naptha”). The business address of Naptha is 4 Raoul Wallenbourg St., Tel-aviv, Israel 69174. The principal businesses of Naptha are cement, oil and gas. Naptha is an Israeli corporation. Business addresses. JOEL, Pass-port, ICL and Credit Lines are now located at 4 Raoul Wallenbourg St., Tel-aviv, Israel 69174. Executive officers, directors and controlling persons. Certain changes have taken place in the executive officers, and directors of JOEL, Pass-port and Credit Lines Schedules A (JOEL), B (Passport), and D (Credit Lines) as amended are annexed hereto. “The executive officers and directors of Naptha appear on Schedule I hereto. Naptha is a 86.5% owned subsidiary of JOEL. The filing of this Schedule 13D does not constitute an admission by any of the persons making this filing that such person are a “group” for purposes of Section 13(d)(3) of the Act. The Reporting Persons deny that they should be deemed to be such a “group” and such persons are making this filing only because they may be deemed to constitute a “group” for purposes of Section 13(d)(3) of the Act. During the last five years, none of the Reporting Persons, nor any of their officers and directors, has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). During the last five years, none of the Reporting Persons, nor any of their officers and directors, was a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, Federal or State securities laws or finding any violation with respect to such laws. 11 Item 3. Source and Amount of Funds or Other Consideration. The funds used by Naptha to acquire the securities were working capital. Item 4. Purpose of the Transaction. The purpose of the transaction was to transfer the interest in Israrnco owned by JOEL to its 86.5% owned subsidiary for cash. From time to time, either JOEL or Naptha may acquire additional securities of Israrnco in the ordinary course of their business in market transactions. Item 5. Interest in Securities of the Issuer. (a)The aggregate number and percentage of the class of securities being reported on here beneficially owned by Naptha is 14,674,225 shares which is 46.7% of the outstanding shares (assuming the exercise of all of the warrants purchased by Naptha). The other persons who, together with the persons named in Item 2, comprise a group with the meaning of Section 13(d)(3) of the Act are indirect beneficial owners of these shares. (b)All power to vote the shares is vested in Naptha. Item 6. Contracts, Arrangements, understandings or Relationships with Respect to Securities of the Issuer. The agreement dated November 13, 1996 referred to above is annexed hereto as Exhibit 10 and incorporated herein by reference. Item 7. Material to be Filed as Exhibits. Exhibit 9 - Joint Filing Agreement (adding Naptha to the previously filed joint filing agreement). Exhibit 10 - Acquisition Agreement dated November 13, 1996 between JOEL and Naptha (in Hebrew with English translation supplied). 12 SIGNATURESANDPOWEROFATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person or entity whose signature appears below constitutes and appoints Martin Mushkin and , and each of them, its true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for it and in its name, place and stead, in any and all capacities, to sign any and all amendments to this Statement on Schedule 13D and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in -fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes as it might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them. or their or his substitute or substitutes may lawfully do or cause to be done by virtue thereof. After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth inthisstatement is true, complete and correct. J.O.E.L. JERUSALEM OIL EXPLORATION LTD. November , 1996 By: /s/David David David David Chief Executive Officer PASS-PORT LTD. November , 1996 By: /s/Yshayuo Livne Yshayuo Livne Chief Executive Officer ISRAEL CREDIT LINES (CENTRAL) LTD. November , 1996 By: /s/Yuval Ran Yuval Ran Chairman of the Board and Chief Executive Officer ISRAEL CREDIT LINES COMPLEMENTARY FINANCIAL SERVICES LTD. November , 1996 By: /s/Yuval Ran Yuval Ran Chairman of the Board and Chief Executive Officer NAPTHA ISRAEL PETROLEUM CORPORATION LTD. November , 1996 By: /s/ Maimon Jackob Maimon Jackob Chariman of the Board 13 SCHEDULE I DIRECTORS AND EXECUTIVE OFFICERS OF NAPTHA ISRAEL PETROLEUM CORP. LTD. Name Title Address Jackob Maimon Chairman of the Board Shavit House 4 Raoul Wallenberg Street Tel-Aviv 69174 Yuval Ran Director Shavit House 4 Raoul Wallenberg Street Tel-Aviv 69174 Samuel Meerson Director 7 Hayasmin, Carmel Yosef Jacob Ben-Gur Director 100 Hachashmonaim Street Tel-Aviv J.O.E.L. Jerusalem Oil Exploration Ltd. Director Shavit House 4 Raoul Wallenberg Street Tel-Aviv 69174 Juda Markovitz Director Abir Sport 6 Shvil Hatnufa Street Kiriat Hamelacha Tel-Aviv 66536 Yossi Levy General Manager Shavit House 4 Raoul Wallenberg Street Tel-Aviv 69174 Yona Leibowitz Finance Manager Shavit House 4 Raoul Wallenberg Street Tel-Aviv 69174 I-1 SCHEDULE A DIRECTORS AND EXECUTIVE OFFICERS OF J.O.E.L. JERUSALEM OIL EXPLORATION LTD. NOAH LANDNER Director 15 Ochmanit Street, Ramat Efal, Israel Attorney MICHAL MALCAH Director 57 Tagor Street, Ramat Aviv, Tel Aviv, Israel Trainee at Attorney’s office TINA ARKENS MIMON 38 Bilu St. Hertelia Director ARIEH PERL Director 41 Alexander Zeid Street, Naveh Oz, Petach Tikva, Israel Manager of several companies; director of Polygon Co., a textile company JACOB EPHRATI Director 18 David Niv Street, Pizgat Zeev, Jerusalem, Israel Treasurer of the Municipality of Jerusalem; Director of: Moria Jerusalem Development Co. Ltd; Administration and Finance Company of the Local Government Ltd.; Mifal Hepais Ltd.; Benienel Hsuma Ltd; Jerusalem Zoo Ltd.; and the Jerusalem Development Authorities Ltd. BARUCH KIRSHSTEIN Director 10 Alfassi Street, Jerusalem, Israel General Manager of B. Kirsharein Ltd. A-1 GILBOA KANOT LTD. 1 Director 4 Raoul Wallenberg, Tel-Aviv, Israel A private Company DALIOT KANOT LTD. ** Director 4 Raoul Wallenberg, Tel-Aviv, Israel A private Company HARDOF KANOT LTD. ** Director 4 Raoul Wallenberg, Tel-Aviv, Israel A private Company VERED KANOT LTD. ** Director 4 Raoul Wallenberg, Tel-Aviv, Israel A private Company DAVID DAVID Chief Executive Officer 7 Tidhar Street, Ramat-Efal, Israel PINCHAS PINCHAS Comptroller 82B Katz Street, Petach-Tikva ANMON ARGAMAN, CPA Internal Auditor 4 Raoul Wallenberg, Tel-Aviv, Israel 1In Israel, directors need not be individuals. Each of the following three individuals are Directors and Executive Officers of each corporate Director of JOEL named above. Zeev Livat 18 Hazait Street, Karme Yosef, Israel Fleet Engineer and Manager of Tasbura Company, a privately owned company involved in the transportation of cement Industrial Zone, P.O. Box 320, Ramis, Israel Zulka Livnat 18 Hazait Street, Karme Yosef, Israel Commercial Manager of Tsabura Company Yuval Ran 9 Barazani Street, Ramat-Aviv, Tel-Aviv, Israel Chairman of the Board and Chief Executive Officer of Israel Credit Line (Central) Ltd. and Israel Credit Lines Complementary Financial Services Ltd., Manager of the Prime and Promote Group of Companies. A-2 SCHEDULE B DIRECTORS AND EXECUTIVE OFFICERS OF PASS-PORT LTD. HAIMTSUFF Director 12 llaporzim Street, Petach Tikva, Israel Manager of several companies Citizenof Israel and the Netherlands JACOB MALCHA Director 34 Nordan Street, Petach Tikva, Israel Attorney; director of Polygon Co., a textile company MICHAEL VALDAN Director 35 Burla Street, Tel-Aviv, Israel Advisor in the field of chemistry and petro-chemistry in Israel and abroad DR. ESTI BAT Director 2 Dow Gruner. Herzliya, Israel Marketing Manager, Initiator of Projects in ESI, Ltd., a privately owned company, Lecturer at the Tel-Aviv University ORANIM KANOT LTD. ** Director 4 Raoul Wallenberg, Tel-Aviv, Israel BROSHIM KANOT LTD. * Director 4 Raoul Wallenberg, Tel-Aviv, Israel **In Israel, directors need not be individuals. Each of the following three individuals are Directors are Executive Officers of each corporate Director of Pass-Port named above. Zeev Livat 18 Hazait. Street, Karme Yosef Israel Fleet Engineer and Manager of Tasbura Company, a privately owned company involved in the transportation of cement Industrial Zone, P.O. Box 320, Ramla, Israel Zulka Livnat 18 Hazait Street, Karme Yosef, Israel Commercial Manager of Tasbura Company Yuval Ran 9 Barazani Street, Ramat-Aviv, Tel-Aviv, Israel Chairman of the Board and Chief Executive Officer of Israel Credit Line (Central) Ltd. and Israel Credit Lines Complementary Financial Services Ltd., Manager of the Prime and Promote Group of Companies. B-1 YSHAYUO LIVNE Chief Executive Officer PINCHAS PINCHAS Comptroller 82B Katz Street, Petach Tikva, Israel B-2 SCHEDULE C DIRECTORS AND EXECUTIVE OFFICERS OF ISRAEL CREDIT LINES (CENTRAL) LTD. YUVAL RAN Chairman of the Board and Chief Executive Officer 9 Barazani Street, Ramat-Aviv, Tel-Aviv, Israel Manager of the Prime and Promote Group of Companies NATHAN TURNER Director 23 Yehuda Hanasi Street, Tel-Aviv, Israel Director of the Prime Group Companies (financial services) AVRAHAM GOLDRICH Director 11/B Pomorock Street, Tel-Aviv, Israel Director of the Prime and Promote Group of Companies (financial services) and the Goldrich Group of Companies NATHAN SCHWARTZ Director 10 Harechasim Street, Ramat-Gav, Israel Director of the Prime and Promote Group of Companies (financial services) C-1 SCHEDULE D DIRECTORS AND EXECUTIVE OFFICERS OF ISRAEL CREDIT LINES COMPLEMENTARY FINANCIAL SERVICES LTD. YUVAL RAN Chairman of the Board and Chief Executive Officer 9 Barazani Street, Ramat-Aviv, Tel-Aviv, Israel Manager of the Prime and Promote Group of Companies (financial services) ISRAEL KRIGER Director 5 Hangur Street, Ramat-Hasharon, Israel Manager of the Berl Katspelson Foundation ABRAHAM BRENER Director 54 Pinkas Street, Tel-Aviv, Israel Financial Advisor, Chairman of the board of the Israel-American Bank Ltd. RONY ELIAD Director 4 Raoul Wallenberg Street, Tel-Aviv, Israel DINA KLOD Comptroller 4 Raoul Wallenberg Street, Tel-Aviv, Israel D-1 SCHEDULE E DIRECTORS AND EXECUTIVE. OFFICERS OF K.U. INTEGRATED HOLDINGS LTD. YUVAL RAN Director 9 Barazani Street Ramst-Aviv, Tel-Aviv, Israel Chairman of the Board and Chief Executive Officer of Israel Credit Lines (Central) Ltd. and Israel Credit Lines Complementary Financial Services Ltd.; Manager of the Prime and Promote Group of Companies. HAIM TSUFF Director 12 Haporzim Street, Petach Tikva, Israel Manager of several companies Citizen of Israel and the Netherlands E-1 SCHEDULE F DIRECTORS AND EXECUTIVE OFFICERS OF UNITED KINGSWAY LTD. HAIM TSUFF Director 12 Haporzim Street, Petach Tikva, Israel Manager of several companies Citizen of Israel and the Netherlands ROBERT JEAN ERCKENS 1 Avenue Des Tourterellef 1950, Kralnem, Belgium Manager of several shipping companies Citizen of Belgium F-1 SCHEDULE G DIRECTORS AND EXECUTIVE OFFICERS OF MICHLOL KANOT HOLDINGS LTD. ZEEV LIVNAT Director 18 Hazait Street, Karme Yosef, Israel Fleet Engineer and Manager of Tasbura Company, a privately owned company involved in the transportation of cement Industrial Zone, P.O. Box 320, Ramla, Israel ZVIKA LIVNAT Director 18 Hazait Street Karme Yosef, Israel Commercial Manager of Tasbura Company YUVAL RAN Director 9 Barazani Street Ramst-Aviv, Tel-Aviv, Israel Chairman of the Board and Chief Executive Officer of Israel Credit Lines (Central) Ltd. and Israel Credit Lines Complementary Financial Services Ltd.; Manager of the Prime and Promote Group of Companies. G-1 SCHEDULE H DIRECTORS AND EXECUTIVE OFFICERS OF CARMEN ASSETS AND INVESTMENTS ZEEV LIVNAT Director 18 Hazait Street, Karme Yosef, Israel Fleet Engineer and Manager of Tasbura Company, a privately owned company involved in the transportation of cement. Industrial Zone, P.O. Box 320, Ramla, Israel SHAY LIVNAT Director 18 Hazait Street, Karme Yosef, Israel General Manager of Tashtit - a subsidiary of Tasbura Company Construction Machinery Ltd., a privately owned Company involved in the importing of DAF trucks AVRAHAM LIVNAT Director 18 Hazait Street, Karme Yosef Israel Managing Director of Tasbura Company ZVIKA LIVNAT Director 18 Hazait Street, Karme Yosef, Israel Commercial Manager of Tasbura Company H-1
